Citation Nr: 1141508	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  10-44 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active military service from November 1952 to November 1954.  The Veteran's decorations for his active service include a Combat Infantry Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the RO in Newark, New Jersey.

The Board notes that the Veteran submitted a timely Notice of Disagreement with the 30 percent disability rating assigned for his PTSD in the October 2009 rating decision.  However, in a September 2010 rating decision, the Veteran's PTSD disability rating was increased to 50 percent.  In a September 2010 statement, the Veteran reported that he was satisfied with the disability rating assigned for his PTSD and withdrew his appeal with regard to this issue.  Therefore, the Board has limited its consideration accordingly. 

In August 2011 the Veteran's representative provided VA with an informal hearing presentation in support of the Veteran's appeal.  The Veteran's representative included among the issues before the Board, the issue of entitlement to an increased disability rating for PTSD and the issue of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  After a review of the record, the Board notes that following a September 2010 claim of entitlement to a TDIU, these issues were addressed in a July 2011 rating decision.  However, there is no timely Notice of Disagreement or Substantive Appeal on file with respect to either issue.  Further, as noted above, the Veteran had previously expressed his satisfaction with the rating 50 percent assigned for PTSD and requested withdrawal of that issue from appeal.  Therefore, these issues are not properly before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 

FINDING OF FACT

In November 2010, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement indicating his desire to withdraw all the issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  The record reflects that the Veteran filed a timely Notice of Disagreement with the October 2009 rating decision denying entitlement to service connection for bilateral hearing loss disability and tinnitus.  In October 2010, the Veteran perfected his appeal with the submission of a timely Substantive Appeal following the issuance of the Statement of the Case.    

A Substantive Appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  A review of the record shows that, in a November 2010 written statement, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for bilateral hearing loss disability and tinnitus.

Having met the requirements of 38 C.F.R. § 20.204, the Veteran has withdrawn his Substantive Appeal with respect to these issues.  Accordingly, the Board does not have jurisdiction to decide the appeal for these benefits.


ORDER

The appeal of entitlement to service connection for bilateral hearing loss disability is dismissed.

The appeal of entitlement to service connection for tinnitus is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


